

116 HR 5027 IH: To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish free and comprehensive mental health care to former members of the Armed Services, and for other purposes.
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5027IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mr. Suozzi introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish free
			 and comprehensive mental health care to former members of the Armed
			 Services, and for other purposes.
	
		1.Free and comprehensive mental health care for veterans
 (a)In generalSection 1720I of title 38, United States Code, is amended to read as follows:  1720I.Comprehensive mental health care for former members of the Armed Forces (a)In generalThe Secretary shall furnish comprehensive mental health care at no cost to any former member of the Armed Forces.
 (b)Former members of the Armed ForcesIn this section, the term former member of the Armed Forces includes the following: (1)A veteran described in section 101(2) of this title.
 (2)An individual not described in paragraph (1) who— (A)served as a member of the Armed Forces, including the reserve components thereof; and
 (B)was discharged or released from such service without regard to— (i)the period of active duty service of the individual; or
 (ii)the character of discharge or release of the individual.. (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of title 38, United States Code, is amended by striking the item relating to section 1720I and inserting the following:
				
					
						1720I. Comprehensive mental health care for former members of the Armed Forces..
 (c)Expansion of readjustment counseling and related mental health servicesSection 1712A(a)(1)(C) of title 38, United States Code, is amended by adding at the end the following new clause:
				
 (vi)Any former member of the Armed Forces described in section 1720I(b) of this title.. 